After the notice of appeal was filed, the district court entered
                an order in the failure-to-defend action granting summary judgment in
                favor of one of the remaining defendants on the ground that the default
                judgment entered against Sun Rockeries was invalid. Comfort Residential
                did not appeal that judgment, and Nova subsequently filed the instant
                motion to dismiss this appeal as moot in light of the district court's order
                regarding the default judgment. Nova's motion is based on the premise
                that, even if this court were to conclude that Nova had a duty to defend
                Sun Rockeries, Comfort Residential would not be entitled to recover a
                judgment on its claim against Nova, as the underlying default judgment
                has been determined to be invalid.
                            In opposing the motion to dismiss, Comfort Residential
                contends that the district court lacked jurisdiction to enter the order as to
                the default judgment in light of the pending appeal. The matter before
                this court on appeal, however, concerns whether Nova had a duty to
                defend Sun Rockeries, and if so, whether the amount of the default
                judgment is the proper measure of damages for its failure to do so. While
                the district court's order concluding that the default judgment was invalid
                may have rendered this appeal moot by negating the need to answer the
                questions before this court, it did not in any way affect the analysis of the
                merits of those questions. Thus, the district court had jurisdiction to enter
                the order. See Mack-Manley v. Manley, 122 Nev. 849, 855, 138 P.3d 525,
                529-30 (2006) (explaining that "when an appeal is perfected, the district
                court is divested of jurisdiction to revisit issues that are pending before
                this court, [but] retains jurisdiction to enter orders on matters that are
                collateral to and independent from the appealed order, i.e., matters that in
                no way affect the appeal's merits"). Beyond its jurisdictional argument,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Comfort Residential does not dispute that the district court's order
                regarding the default judgment rendered this appeal moot.
                            Accordingly, we conclude that dismissal is appropriate, see
                Personhood Nevada v. Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010)
                (explaining that "Whis court's duty is not to render advisory opinions but,
                rather, to resolve actual controversies by an enforceable judgment," and
                that "even though a case may present a live controversy at its beginning,
                subsequent events may render the case moot"), and we therefore
                            ORDER this appeal DISMISSED.'




                                                                 -
                                                             Douglas




                                                             Saitta




                       'Having considered respondent's May 2, 2013, notice of permission
                to appear under SCR 42, we conclude that no action need be taken as to
                that document. We also disapprove as moot the parties' May 2, 2013,
                stipulation for extension of time to file the answering brief. The clerk of
                this court shall return, unfiled, respondent's answering brief, provisionally
                received on June 27, 2013.

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                cc:   Hon. Janet J. Berry, District Judge
                      Paul F. Hamilton, Settlement Judge
                      Greene & Markley, P.C.
                      Robison Belaustegui Sharp & Low
                      Kilmer, Voorhees & Laurick, PC
                      Jenkins & Carter
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A